Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 08/29/2022. 

Allowance
Claims 9-14, 16, 25-30 and 32-36 are allowable.

Reason for Allowance
Independent claims 9, 25 and 33 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),   
determining, according to a ratio of the data not belonging to any group to all of the data, which processes are to be performed, and performing the determined processes, the processes including a process of including, into a certain group, data of which the degree of similarity with third representative data of the certain group among the plurality of groups is between the first threshold value and the second threshold value and the degree of similarity with fourth representative data of each of the groups other than the certain group is less than the second threshold value, and a process of discarding the data not belonging to any group: First named inventor: Shoji NishimuraPage 3 Serial no. 16/628,832 Filed 01/06/2020performing the grouping such that the data of which the degree of similarity with the third representative data of the certain group among the plurality of groups is between the first threshold value and the second threshold value and the degree of similarity with the fourth representative data of each of the groups other than the certain group is less than the second threshold value is included in the certain group, in a case where the ratio is equal to or greater than a predetermined value: and discarding the data not belonging to any group in a case where the ratio is less than the predetermined value.    

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/7/2022